Citation Nr: 0807639	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-38 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

When this case was previously before the Board, in May 2007, 
the Board reopened the claims for service connection for 
bilateral (i.e., both right and left ear) hearing loss on the 
basis of new and material evidence.  38 C.F.R. § 3.156 
(2007).  However, the Board then proceed to deny the claim 
for service connection for the hearing loss in the right ear 
on the underlying merits.  Whereas the Board remanded the 
claim for the accompanying hearing loss in the left ear for 
further development and consideration, including to obtain a 
supplemental medical opinion concerning the etiology of the 
hearing loss in this ear.


FINDING OF FACT

The veteran had hearing loss in his left ear when he began 
serving on active duty in the military in January 1952, which 
was not permanently exacerbated during his service beyond its 
natural progression.


CONCLUSION OF LAW

The veteran's pre-existing left ear hearing loss was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, by 
letters dated in February 2003 and December 2003 and provided 
to the appellant prior to the May 2004 rating decision at 
issue, the RO:  (1) informed the veteran of the information 
and evidence not of record that is necessary to substantiate 
his claim; (2) informed him of the information and evidence 
that VA will seek to provide; (3) informed him of the 
information and evidence he is expected to provide; and 
(4) requested that he provide any evidence in his possession 
pertaining to his claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Moreover, since the Board is 
denying his claim for service connection, no downstream 
disability rating or effective date will be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So 
these downstream elements of his claim are moot.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

Even if there arguably is any deficiency in the notice to the 
veteran or the timing of these notices it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless.)

If there is any notice deficiency here, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect he understands what is needed 
to prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

With respect to the duty to assist, the RO obtained the 
veteran's VA and private treatment records.  He also was 
examined for an opinion concerning the etiology of his left 
ear hearing loss, and as mentioned the Board remanded this 
case in May 2007 to obtain an addendum to the report of that 
examination for further clarification.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As well, he has 
provided written statements discussing the basis of his 
contentions.  And as there is no indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
his claim.  

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the veteran or obtained on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Analysis

Service connection will be granted if it is shown the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifest to a compensable degree of at least 10 
percent within one year of discharge from service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Board is obligated, under 38 U.S.C.A. § 7104(d), to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test (controlled speech discrimination test) are less 
than 94 percent.  38 C.F.R. § 3.385.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. 
§ 3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

If, on the other hand, a pre-existing disability is noted 
upon entry into service, then the veteran cannot bring a 
claim for service connection for that disability, but he may 
bring a claim for service-connected aggravation of that 
disability.  In that case, § 1153 applies and the burden 
falls on him to establish aggravation.  See also 38 C.F.R. 
§ 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).

Aggravation, however, may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Also, mere intermittent or temporary flare-ups during service 
of a pre-existing injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The veteran attributes the hearing loss in his left ear to 
acoustic trauma during his military service from working on 
the flight line where jet sub chaser planes and helicopters 
took off from.  He also claims noise exposure from running 
generators in the engine room.

The service medical records show that, on his January 1952 
enlistment examination, it was noted the veteran had 
insufficient hearing in his left ear - although it was NCD 
(not considered disabling).  The result of his left ear 
hearing test showed 5/15 for whispered voice and 15/15 
(normal) for spoken voice.  Thus, he clearly and unmistakably 
had pre-existing left ear hearing loss when entering into 
military service in January 1952.  38 C.F.R. § 3.304(b).  
Since this disorder was noted during his military enlistment 
medical evaluation, this is clear and unmistakable evidence 
this disorder preexisted his military service and the 
presumption of soundness at service entrance does not apply.  
See 38 U.S.C.A. § 1111.  Consequently, the veteran is only 
left to bring a claim based on aggravation during service of 
this pre-existing condition beyond its natural progression.



Concerning this, a December 1955 report of hearing test for 
separation reflects 15/15 for hearing acuity, bilaterally, on 
both whispered and spoken voice tests.  So there was no 
indication of a worsening of the hearing loss in this ear 
during his service, which ended later in December 1955.

The report of that audiogram, especially as it was prepared 
in anticipation of the veteran being discharged from the 
military, is entitled to a lot of probative weight in 
demonstrating no discernable increase in the severity of his 
left ear hearing loss during service within the meaning of 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  Not only is it 
not shown that the hearing loss in this ear got worse during 
service, but that it got chronically (meaning permanently) 
worse or that the worsening was above and beyond the natural 
progression of the condition.

A VA audiogram a little more than a year later (about 13 
months), in January 1957, reflected pure tone thresholds in 
the left ear at frequencies of 500, 1000, 2000, 3000, and 
4000 hertz of 60 (75), 35 (45), 85 (95), 90 (95), and 80 (90) 
decibels, respectively.  (Note:  prior to November 1967, 
audiometric test results were reported in standards set forth 
by the American Standards Association (ASA).  Those are the 
figures on the left and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO) - American 
National Standards Institute (ANSI).  In order to facilitate 
data comparison, the ASA standards have been converted to 
ISO-ANSI standards and are represented by the figures in 
parentheses.)  The diagnosis was mixed deafness.

In January 2004, the veteran had another VA examination.  And 
although the examiner commented on the cause of the veteran's 
bilateral hearing loss (insofar as concluding it was unlikely 
attributable to his military noise exposure), there was no 
additional comment, for example, on whether his pre-existing 
left ear hearing loss was aggravated during service beyond 
its natural progression.  There also was no indication of 
whether he had sensorineural hearing loss in this ear (a 
component of mixed hearing loss) within the one-year period 
following his discharge.

Because the Board needed this additional information to 
fairly decide this case, the Board remanded the claim in May 
2007 for a supplemental opinion.  See again McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

A September 2007 addendum to the report of that January 2004 
examination includes the supplemental opinion that, based on 
the December 1955 physical, which indicated that at the time 
of his release from active duty, the veteran had normal 
hearing and did not report concerns regarding his hearing 
loss, it is not likely that his hearing loss is attributable 
to his military noise exposure.  The examiner indicated a 
complete audiological evaluation was not performed at the 
time of the veteran's enlistment into the military and prior 
to his release from active duty and that, consequently, a 
definite statement concerning hearing loss in his left ear, 
before his enlistment or after discharge, cannot be made.  
The examiner further concluded that the January 1957 
diagnosis of "mixed deafness" is inaccurate as only pure 
tone thresholds were obtained (bone conduction testing was 
not performed.)

The Board realizes there are conflicting opinions regarding 
this determinative issue.  Opinions from private hearing 
specialists note the veteran has profound hearing loss in his 
left ear and that this loss was apparently caused by previous 
military noise exposure, while he was in the Navy in 1955.  
Specifically, an April 2002 statement from L. J. F., M.D., 
concludes the veteran's hearing loss is a direct result of 
his service in the Navy, where his injury occurred from noise 
trauma and exposure.

It is the Board's responsibility to assess the credibility 
and probative value of evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  As will be discussed, the Board 
finds that the evidence of record is not in at least relative 
equipoise as to whether the veteran's left ear hearing loss 
is related to his military service.



While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in relevant part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).

Both the Federal Circuit Court and Veterans Claims Court have 
specifically rejected the "treating physician rule," which 
would give preference to an opinion by a doctor in this 
capacity.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in 
offering guidance on the assessment of the probative value of 
medical opinion evidence, the Court has reiterated that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. 
App. 181, 186 (2005); see also Guerrieri, supra.

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. App. 444, 448-499 (2000).

Here, there are legitimate reasons for accepting the VA 
audiologist's January 2004 and September 2007 unfavorable 
opinions over the favorable opinions of the veteran's private 
treatment providers.  The VA audiologist comprehensively 
reviewed the veteran's claims file for his pertinent medical 
and other history and concluded there was no evidence 
suggesting a causal relationship between his current left ear 
hearing loss and military service - including any acoustic 
trauma he may have sustained while on active duty.  This VA 
audiologist also discussed the rationale for her opinion 
against the claim.

On the other hand, the private physicians, including Dr. F., 
who commented favorably, did not indicate an independent 
review of the record to take into account all of the relevant 
medical and other evidence.  For example, there was no 
mention or discussion of the hearing loss in the veteran's 
left ear that was documented during his military enlistment 
examination, so even before he had any noise exposure in 
service.  Rather, this doctor relied on the veteran's self-
reported history of only an injury in service, namely, 
acoustic trauma.  See, e.g., LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence to establish entitlement to 
service connection).  See, too, Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).

In Kolwaski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.



Here, there is no indication or mention the veteran told Dr. 
F of the pre-existing hearing loss in the left ear, so Dr. F 
could, in turn, give some indication of whether there was 
aggravation of the pre-existing condition during service 
beyond its natural progression - including aggravation from 
any excessive noise exposure the veteran may have had while 
in service.  Dr. F's opinion also was entirely conclusory.  
The same is true of a November 2007 statement from a private 
audiologist, D.D., merely indicating the profound hearing 
loss in the veteran's left ear apparently was caused while he 
was in the Navy in 1955.  But there was no discussion or 
mention of what specific cause this audiologist was referring 
to, and even were the Board to assume for the sake of 
argument he was referring to the claimed acoustic trauma 
in service, there still was no discussion or mention of the 
documented pre-existing hearing loss in the left ear.

Conversely, the January 2004 and September 2007 VA 
audiologist's opinions are more probative since they are 
based on an independent review of all the relevant historical 
records and contain detailed rationale for the medical 
conclusion.  In comparison, the private opinions appear to 
have merely taken the veteran's assertions at face value and 
accepted them as entirely true.  There is no suggestion or 
other credible indication that Dr. F or the audiologist DD 
made any attempt, themselves, to determine whether the 
veteran indeed had experienced hearing loss before, during or 
since service, instead of just accepting he only had during 
and since service.  As an otolaryngologist (i.e., an ear, 
nose and throat (ENT) specialist), Dr. F certainly has the 
necessary medical training and expertise to make this 
important objective assessment, but so too does the VA 
audiologist who commented unfavorably.  See Boggs v. West, 11 
Vet. App. 334 (1998). Cf. Black v. Brown, 10 Vet. App. 279 
(1997).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  



Accordingly, in weighing the evidence of record, the Board 
finds that the unfavorable medical opinions from the VA 
audiologist are more probative than the favorable private 
opinions to the contrary.  Consequently, the unfavorable 
opinions receive greater weight.  And since, for the reasons 
and bases stated, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


